Clark, Judge.
In this case a real estate broker sued a husband and wife who had through the realtor executed a sale contract as buyers for the purchase of a residence. The contract contained certain special stipulations. Because of these special stipulations the contract was not consummated. Some weeks afterward another contract was negotiated and subsequently consummated between the parties themselves at a price $500 less than that originally agreed upon when the broker had participated. This new agreement also contained modifications as to terms and some changes in the special stipulations. After extensive discovery proceedings which included two sets of written interrogatories, one containing 100 questions, there was a motion by plaintiff for summary judgments in three counts based on express contract, procuring cause, and quantum meruit. After the trial judge denied the summary judgment motion an immediate review certificate was seasonably obtained.
Our examination discloses genuine material issues of fact exist with reference to the right of recovery under each of the three legal theories. "There being material issues of fact and the evidence adduced not demanding a finding for the defendant, the trial court did not err in overruling the defendant’s motion for summary judgment.” Modern Maid Homes v. Parnell, 129 Ga. App. 576 (200 SE2d 320).

Judgment affirmed.


Hall, P. J., and Evans, J., concur.